Order filed July 24, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00481-CV
                                    ____________

                        LUCIDALIA CHAVEZ, Appellant

                                            V.

                          WALTER CHAVEZ, Appellee


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-60726

                                     ORDER

      This is an appeal from a final decree of divorce signed March 17, 2014.
Appellant filed a timely motion for new trial. The record in this appeal was due
July 15, 2014, but it has not been filed.

      Appellant filed an affidavit of indigence in the trial court on June 5, 2014.
See Tex. R. App. P. 20.1. She also filed an affidavit in this court on June 23, 2014.
This court has been advised that a contest to the affidavit was filed. The court has
not been advised whether the contest was sustained. Accordingly, we issue the
following order.

       The Harris County District Clerk is directed to file a partial clerk’s record on
or before August 1, 2014, containing the following documents:

       1. Appellant’s Affidavit of Indigence;

       2. Any contest to Appellant’s Affidavit of Indigence; and

       3. Any trial court order ruling on Appellant’s claim of indigence.

       If any omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM